GOLDEN, Justice,
dissenting.
Because I believe the majority opinion’s decision is an erroneous one resulting from its application of an incorrect standard of review, I respectfully dissent. The sole issue before the hearing examiner was Helm’s claim that her wrist injury was causally related to a compensable work injury. The state of the evidence before the hearing examiner clearly settled that her claim was not mere assertion. She established a prima facie case, and we must, therefore, examine the hearing examiner’s conclusion of law that she has “failed to meet her burden” as legally concluding that her prima facie showing has been satisfactorily rebutted by the Division’s countervailing evidence. Pan American Petroleum Corp. v. Wyoming Oil & Gas Conservation Comm’n, 446 P.2d 550, 557 (Wyo.1968). In City of Casper v, Utech, 895 P.2d 449, 452 (Wyo.1995), we found that when a hearing examiner decides that a party has not met its burden of proving its case as a whole, Pan American will still apply. Utech then determined, in what the majority opinion calls the Pederson standard, that when a claimant “fails in her burden of proof’ to establish a prima facie case, it will apply the “arbitrary, capricious, ... not in accordance with law”- standard of review. Id.
Despite Utech ⅛ limitation, the hearing examiner’s use of the seemingly magic words “failed to meet her burden” has caused the majority opinion to ignore the Pan American portion of the Utech standard of review. Where, as here, a claimant establishes a pri-ma facie case and then is found to have failed in proof of the case as a whole, this Court is required to review the decision under Pan American and its progeny. Pan American requires that in his written decision, the hearing examiner must sufficiently set forth the basic facts prompting his ultimate conclusion on factual issues that the claimant’s established prima facie case has been satisfactorily rebutted by the Division’s countervailing evidence. Pan American, 446 P.2d at 557.
In my judgment, this hearing examiner’s written decision falls far short of the Pan American requirement. The relevant facts show that Helm was under the care of Dr. Gasser and saw him several times after she was initially injured on September 6, 1995. Dr. Gasser’s deposition testimony plainly stated his expert opinion that the instability of her injured knee caused numerous falls, and Helm injured her wrist from one of these falls. In an evaluation arranged by the Divi*1242sion, Dr. Rangitsch also examined Helm and testified that the knee was “grossly unstable.” Without personally examining Helm, Dr. Akmakjian reported that Helm’s knee was “completely unstable” but “does not have a trick knee that caused the fall.” It is unclear of which fall he speaks. Dr. Akmak-jian was not asked for his opinion as to whether Helm actually suffered from carpal tunnel syndrome, but he did reply to the question “[cjould a fall cause carpal tunnel syndrome” in this manner:
Carpal tunnel is generally considered a repetitive use type of syndrome. It is my opinion that it could not occur with just one fall. Therefore, I cannot relate the carpal tunnel to the work-related injury in September of 1995.
As a reviewing court, we have no idea why the hearing examiner accepted the speculative opinion of Dr. Akmakjian, who performed a “paper review,” over the opinions of Dr. Gasser, the claimant’s treating physician, and Dr. Rangitsch, who also saw the claimant upon the Division’s request. Paragraph seven of the hearing examiner’s conclusions of law is not explanatory and is actually baffling. The claimant fell at least fifty times between the date of her September, 1995, work-related fall, which the Division at all times agreed caused the original knee injury, and the date of her November, 1996, fall which injured her right wrist and arm for which she sought an award. It is irrelevant that those falls did not occur at work. A preponderance of the evidence shows that the September, 1995, work-related knee injury caused these falls, and Dr. Akmakjian’s testimony does not refute it. In finding that Helm failed in her burden of proof, the hearing examiner concludes “[tjoo much time has passed between the two injuries.” That is an irrelevant finding because no medical expert based an opinion on the passage of time. He also concludes “there are two different body parts involved.” No kidding! That is also irrelevant in the face of the obvious connection between an injured knee that gives way, causing one to fall, and the injury of the wrist and arm in the fall. Finally, the hearing examiner interestingly concludes, -without any findings of fact to support it, that the claimant’s waitress work “requires extensive repetitive motion” and that work “is more likely the cause of the [carpal tunnel] than a single fall.” Dr. Akmakjian’s report may have cast doubt on whether the wrist injury was properly labeled as carpal tunnel syndrome, but no evidence refuted that her wrist and arm were injured by the single fall and that injury is compensable. I have no confidence in a hearing examiner’s decision which contains such deficient and baffling reasoning, and I must respectfully dissent.